NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                         November 13, 2015

      Ms. Kori Hosek                                Hon. Anne Lorentzen
      Court Reporter, 214th District Court          District Clerk
      901 Leopard, Ste 902                          901 Leopard St., Suite 313
      Corpus Christi, TX 78401-3687                 Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Hon. Jose Longoria                            Hon. John M. Lamerson
      214th District Court                          The Lamerson Law Firm
      Nueces County Courthouse                      PO Box 241
      901 Leopard, Room 902                         Corpus Christi, TX 78403
      Corpus Christi, TX 78401                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *

      Hon. Mark Skurka
      District Attorney
      901 Leopard Street, Room 205
      Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00018-CR
      Tr.Ct.No. 11-CR-1140-F
      Style:    Drew Davis v. The State of Texas

              Enclosed please find copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.